DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledge of an amendment, filed 13 July 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending.
Claims 1, 3, 9, 13-15, 17, are 18 amended. 
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driver retention members configured to retain the staple drivers in their fired position in combination with the driver retention members configured to retain the staple drivers in their unfired position of claims 6 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The objection to the drawings will not be held in abeyance.  If Applicant does not respond to the objection to the drawings in the next communication, the communication will be held to be nonresponsive. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification lacks antecedent basis for the claim terminology “releasably prevent” in claims 1, 9, and 18.  This claim language does not appear in the originally filed specification, and Applicant has not pointed out where in the application there is clear support for this language.  
Appropriate correction is required.  

Claim Objections
Claim 3 is objected to because of the following informalities:  
2.  In the previous Office action, claim 3 was objected to as being dependent upon a rejected base claim, but as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This objection may be overcome by amending claim 3 to recite “wherein said resilient tabs are configured to be received by [said] windows defined in the cartridge body to retain said staple drivers in their unfired position”.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendments to independent claims 1, 9, and 18 constitute new matter.  Independent claims 1, 9, and 18 recite driver retention members that are configured to “releasably prevent” the staple drivers from moving upwardly.  However, the claim language “releasably prevent” does not appear in the originally filed specification, and Applicant has not pointed out where in the application there is clear support for this language.  Further, Applicant has not pointed out exactly what structure performs the function of releasably preventing, and in what manner the function is performed.  Accordingly, the amended claim language in claims 1, 9, and 18 constitutes new matter.  

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is inadequate written description of the subject matter of claims 14 and 15.  Claim 14 recites that “a motivation force is required to motivate said staple driver from said unfired position toward said base of said cartridge body”; and claim 15 recites that “said motivation force is greater than said first force”.  While the specification (at paragraph [0300]) contains substantially the same language as claims 14 and 15, this language appears to be inaccurate.  In particular, movement of the staple drivers from an unfired position toward said base is not disclosed, and a person having ordinary skill in the art would not be able to make and use the invention as claimed.  Clarification is required.  While no prior art has been applied with respect to claims 14-15, this is not an indication of allowable subject matter in claims 14-15.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US Patent Publ. No. 2018/0168650).
With respect to claim 1, Shelton et al. disclose a replaceable staple cartridge 640 (figure 24, [0356], lines 1-2) for use with a surgical instrument ([0297]), wherein said replaceable staple cartridge 640 comprises a cartridge body 642 (figure 24, [0356], lines 4-5), comprising a deck surface 645 (figure 
With respect to claim 2, Shelton et al. disclose that the driver retention members comprise windows (Annotated Figure A1) defined in the cartridge body.  Shelton et al. disclose windows in the deck surface 645 of the cartridge body 642.  Since the windows, deck surface, and driver retention members are all part of the cartridge body, the driver retention members are considered to comprise windows defined in the cartridge body.  Shelton et al. disclose all of the structural limitations of the claim.      

    PNG
    media_image1.png
    621
    794
    media_image1.png
    Greyscale

With respect to claim 4, Shelton et al. disclose that the driver retention members 610 comprise resilient tabs (figure 27, [0360], lines 1-19, [0362], lines 1-6).  Shelton et al. disclose that the driver retention members 610 are deformable or crushable, recover their shape, project or protrude from the cartridge body, and may be of any suitable shape, and thus the driver retention members 610 are considered to comprise resilient tabs.  
With respect to claim 5, Shelton et al. disclose that the staple drivers comprise notches 605 (figures 26 and 27, [0361], lines 6-10, [0364], lines 1-25), and wherein said notches interface with said resilient tabs 610 to retain said staple drivers in their unfired position (figure 27, [0361], lines 1-14, [0364], lines 1-25).

With respect to claim 8, Shelton et al. disclose that each said driver retention member 610 extends into each said staple cavity 644 transverse to said longitudinal axis (figures 25 and 27, [0364], lines 8-10).  
With respect to claim 9, Shelton et al. disclose a replaceable staple cartridge 640 (figure 24, [0356], lines 1-2) for use with a surgical instrument ([0297]), wherein said replaceable staple cartridge comprises a proximal end 346 (figure 25, [0356], line 6); a distal end 347 (figure 25, [0346], line 6); a cartridge body 642 (figure 24, [0356], lines 4-5), comprising a deck surface 645 (figure 24, [0356], line 5); and a base (outer shell, [0359], lines 1-3); an elongate slot 343 (figure 25, [0356], line 7) extending from said proximal end toward said distal end ([0356], lines 7-8), wherein said elongate slot defines a longitudinal axis ([0356], lines 7-8); staple cavities 644 (figure 24, [0356], line 5) defined in said cartridge body; staple drivers 602, 603, 604 (figure 24, [0357] movably positioned in said staple cavities, wherein said staple drivers are movable upwardly from an unfired position to a fired position ([0357], lines 8-14); a firing member ([0300], lines 1-2, [0357], lines 8-14), wherein said firing member is configured to move said staple drivers from said unfired position toward said fired position ([0357], lines 8-14); and driver retention members 610 (figure 27, [0360], lines 1-13) extending from said cartridge body into said staple cavities, wherein said driver retention members are configured to retain said staple drivers in their unfired position ([0360], lines 1-6) and releasably prevent said staple drivers from moving upwardly into their fired position.  Shelton et al. disclose that the retention members 610 maintain the staple drivers in their predetermined starting positions ([0360]) via a friction fit in the absence of a firing force ([0364]), until the wedge sled under a firing force overcomes the friction fit to motivate the staple drivers and 
With respect to claim 10, Shelton et al. disclose that the driver retention members 610 extend into said staple cavities 644 transverse to said longitudinal axis (figures 25 and 27, [0364], lines 8-10).  
With respect to claim 11, Shelton et al. disclose that each staple cavity 644 is defined by a proximal wall; a distal wall; a first sidewall 608 (figure 27, [0364], lines 8-10); and a second sidewall 608 (figure 27, [0364], lines 8-10).  See Annotated Figure A. 

    PNG
    media_image2.png
    571
    509
    media_image2.png
    Greyscale

With respect to claim 12, Shelton et al. disclose that each driver retention member 610 extends into a said staple cavity from said first sidewall 608 (figure 27, [0364], lines 8-10).
With respect to claim 13, Shelton et al. disclose that the firing member ([0300], lines 1-2, [0357], lines 8-14) exerts a first force ([0361], lines 17-22) on said staple drivers during a staple firing stroke to move said staple drivers from said unfired position toward said fired position.
With respect to claim 18, Shelton et al. disclose a surgical stapling instrument ([0297]), comprising an end effector ([0297], lines 1-2), comprising an anvil ([0297], lines 8-9); and a staple cartridge jaw ([0297], lines 2-4), wherein the anvil is movable with respect to the staple cartridge jaw; 
With respect to claim 19, Shelton et al. disclose that the driver retention members comprise windows (Annotated Figure A1) defined in the cartridge body.  Shelton et al. disclose windows in the deck surface 645 of the cartridge body 642.  Since the windows, deck surface, and driver retention members are all part of the cartridge body, the driver retention members are considered to comprise 
With respect to claim 20, Shelton et al. disclose that the driver retention members 610 comprise resilient tabs (figure 27, [0360], lines 1-19, [0362], lines 1-6).  Shelton et al. disclose that the driver retention members 610 are deformable or crushable, recover their shape, project or protrude from the cartridge body, and may be of any suitable shape, and thus the driver retention members 610 are considered to comprise resilient tabs. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. in view of Scheib et al.
With respect to claims 6 and 16, Shelton et al. disclose a replaceable staple cartridge in accordance with claims 1 and 9, including an outer shell defining a bottom surface of the staple cartridge ([0359], lines 1-3) .  
Shelton et al. fail to disclose driver retention members configured to retain said staple drivers in their fired position.  
Scheib et al. disclose a replaceable staple cartridge 10000 (figure 14, col. 17, lines 7-11; col. 54, lines 31-32) including driver retention members 10027 (figure 16) configured to retain said staple drivers 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the outer shell of the Shelton et al. cartridge with the driver retention members configured to retain said staple drivers in their fired position as taught by Scheib et al., to support and retain the staple drivers within the cartridge.        

Response to Arguments
Applicant’s arguments filed 13 July 2021 have been fully considered but they are not persuasive.
Applicant has provided no arguments or comments addressing the drawing objection made in the last Office action, and this objection is still deemed proper.  The objection to the drawings will not be held in abeyance.  If Applicant does not respond to the objection to the drawings in the next communication, the communication will be held to be nonresponsive. 
Applicant’s arguments with respect to the rejection of claims 14-15 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  Applicant has not addressed the issue that movement of the staple drivers from an unfired position toward said base is not disclosed, and the rejection of claims 14-15 under 35 U.S.C. 112(a) is still deemed proper.  
	With respect to the rejection of claims 1, 2, 7, 18, and 19 under 35 U.S.C. 102(a)(1) over Scheib et al. (U.S. Patent No. 9,211,120), Applicant’s arguments are persuasive, and this rejection is hereby withdrawn.  

However, Shelton et al. disclose that the retention members 610 maintain the staple drivers in their predetermined starting positions ([0360]) via a friction fit in the absence of a firing force ([0364]), until the wedge sled under a firing force overcomes the friction fit to motivate the staple drivers and deploy the staples ([0361]).  Accordingly, since Shelton et al. disclose that the retention members maintain the drivers in the unfired position (preventing movement of the staple drivers) and then permit movement (release) of the drivers, therefore the driver retention members 610 are considered to releasably prevent the staple drivers from moving upwardly into their fired position.  Thus, the staple drivers are released by the force and movement of the sled cooperating with the retention members. 
	Applicant has provided no arguments with respect to dependent claims 2-5, 7-13, and 19-20, and these rejections are still deemed proper.  
With respect to the rejection of claims 6 and 16 under 35 U.S.C. 103 over Shelton et al. in view of Scheib et al., Applicant argues that the combination of references does not address the deficiencies of the rejection under 35 U.S.C. 102. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Allowable Subject Matter
Claim 3 is objected to, but would be allowable if rewritten to overcome the objection as suggested in paragraph 5 above.
Claim 17 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 3, Shelton et al. disclose a replaceable staple cartridge for use with a surgical instrument including a cartridge body, a deck surface and base, staple cavities and staples, staple drivers, a wedge sled, and driver retention members 610 configured to retain said staple drivers in their unfired position, in which the driver retention members comprise windows defined in said cartridge body.  The prior art fails to disclose or teach a replaceable staple cartridge, wherein said resilient tabs are configured to be received by the windows to retain the staple drivers in their unfired position.      
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 17: the subject matter of claim 17 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 17 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“wherein said driver retention members comprise resilient locking arms”. 
The closest prior art to Shelton et al. disclose a replaceable staple cartridge for use with a surgical instrument comprising a proximal end, a distal end, a cartridge body comprising a deck surface and a base, an elongate slot extending from the proximal end toward the distal end and defining a longitudinal axis, staple cavities, staple drivers 602, 603, 604 movably positioned in said staple cavities between an unfired position and a fired position, a firing member configured to move said staple drivers from said unfired position toward said fired position, and driver retention members 610 extending from said cartridge body into said staple cavities and configured to retain said staple drivers in their unfired position.  
.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linda J. Hodge/ 
Patent Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731